Citation Nr: 1509945	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  05-23 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for reflex sympathetic dystrophy, secondary to service connected left leg disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In December 2010, the Board remanded the issues on appeal for further development, to include a VA examination and etiological opinion.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a current reflex sympathetic dystrophy (RSD) disability that is secondary to his service-connected left leg disorder.  The record reflects a July 2000 private physician's diagnosis of RSD, entitlement to SSA disability benefits primarily for the diagnosis of RSD, a March 2010 VA opinion that noted the Veteran's report of RSD, but stated there was no evidence of symptoms or any physical findings of RSD at the time of the examination, and a December 2010 VA opinion in which RSD was not found.  

As noted above, at this point the record reflects both positive and negative diagnoses of RSD.  Therefore, given the conflicting findings and for purposes of the development requested in this remand, the Board will concede that the Veteran has a diagnosis of RSD.  Consequently, the Board finds that a remand is necessary to obtain an opinion as to whether the Veteran's diagnosed RSD was caused or aggravated by the Veteran's left heel spur surgery, left leg disorder with degenerative joint disease of the left knee, deep vein thrombosis, or any other service-connected disability.  

As for the issue of TDIU, the Board notes that the Veteran's claim of entitlement to a total disability rating for individual unemployability is inextricably intertwined with the other issue remanded.  Therefore, the Board finds that remanding this issue for contemporaneous consideration is warranted.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Additionally, the December 2010 VA examiner noted that the Veteran is not capable of obtaining and maintaining employment consistent with his work and/or educational experience solely based on his service-connected left leg disability.  Therefore, regardless of the results of the development requested with respect to the Veteran's diagnosed RSD, the Board further finds that the issue of entitlement to TDIU must be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of entitlement to TDIU on an extraschedular basis pursuant to 38 C.F.R. §4.16(b) (2014).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, conducted by an appropriate medical doctor specialist, to determine if the Veteran's diagnosed reflex sympathetic dystrophy (RSD) was caused by or permanently aggravated beyond the natural progression of the disease by the Veteran's left heel spur, left leg disorder with degenerative joint disease of the left knee, deep vein thrombosis, or any other service-connected disability.

The examiner is to assume for the purposes of the examination that the Veteran has a current diagnosis of RSD.  The claims file and a copy of this REMAND should be reviewed by the physician, and the physician must annotate the examination report that the Veteran's claims file was in fact made available for review in conjunction with the opinion.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to a particular question.

2.  Regardless of whether the examiner finds that the Veteran's RSD was caused by or aggravated by a service-connected disability, the issue of TDIU must be referred to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration on the issue of entitlement to TDIU on an extraschedular basis pursuant to 38 C.F.R. §416(b) (2014).

3.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




